IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ELLEN ELIZABETH                         NOT FINAL UNTIL TIME EXPIRES TO
STRICKLAND,                             FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioner,
                                        CASE NO. 1D14-5409
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 2, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Stacy A. Scott, Public Defender, and Phaladya Dean, Assistant Public Defender,
Bronson, for Petitioner.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the October 15, 2014, judgment and

sentence in Levy County Circuit Court case number 38-2014-CF-303A. Upon

issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk
of the circuit court for treatment as the notice of appeal.       Fla. R. App. P.

9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall

appoint counsel to represent petitioner on appeal.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.




                                          2